DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	Claims 17-24, recite “computer-readable storage medium”. Examiner hereby specifies that according to ¶ [0037] of the instant specification that, “computer-readable storage medium” is a non-transitory medium.

Allowable Subject Matter
Claims 1-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-24 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, configuring, by the processor of a server, the display of one or more user interface elements representing records within a database stored on a non-transitory computer- readable storage medium of the server; receiving, at the server, an input from a graphical user interface, the input selecting one or more of the user interface elements; configuring, by the processor of the server, an indication within the graphical user interface that the one or more of the user interface elements has been selected; 
For at least similar reasons, independent claim 9 and 17 is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/2/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154